Opinion by
Mr. Justice Brown,
Error was committed in making this order, but we cannot now correct it. The order was an interlocutory one, and the appeal from it must be quashed: Logan et al. v. Pennsylvania Railroad Co., 132 Pa. 403. For refusal to comply with it the penalty will not be attachment for contempt, but the statutory one of judgment by default for the plaintiff. Until such judgment .is taken the defendant cannot be harmed by the court’s order to produce the daily distribution sheets. If it should be. taken, on appeal from it, in reversing it, our reasons will be given -why the order should not have been made.
Appeal quashed.